DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9, 13-14 and 17-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, lines 2-3, the phrase -- of arms -- should be inserted after the phrase “the first pair” to provide consistency and better antecedent basis.  In line 3, the phrase -- of arms -- should be inserted after the phrase “the second pair” to provide consistency and better antecedent basis.  In line 4, the phrase -- of arms -- should be inserted after the phrase “the first pair” to provide consistency and better antecedent basis.  In line 5, the phrase -- of arms -- should be inserted after the phrase “the second pair” to provide consistency and better antecedent basis.
In claim 5, line 1, the phrase -- of arms -- should be inserted after the phrase “the first pair” to provide consistency and better antecedent basis.  In line 2, the phrase -- of arms -- should be inserted after the phrase “the second pair” to provide consistency and better antecedent basis.
In claim 7, line 2, the word -- a -- should be inserted before the word “strain”.  In line 3, the phrase “the reference capacitors” should be changed to -- the reference piezoelectric capacitors -- to provide consistency.
In claim 13, line 2, it appears the phrase “the first and extensions” should be changed to -- the first and second extensions --.
In claim 17, lines 2-3, the phrase -- of arms -- should be inserted after the phrase “the first pair” to provide consistency and better antecedent basis.  In line 3, the phrase -- of arms -- 
In claim 19, line 2, the phrase “the reference capacitors” should be changed to -- the reference piezoelectric capacitors -- to provide consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, lines 4-5, the phrase “the plurality of extensions” lacks antecedent basis.
In claim 15, lines 1-2, the phrase “the four extensions” lacks antecedent basis.
In claim 16, lines 1-2, the phrase “the four extensions” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 7, 10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2012/0266686 (Huffman).
With regard to claim 1, Huffman discloses a piezoelectric accelerometer comprising, as illustrated in Figures 1A-18B, an integrated circuit (IC) comprising a flexible plate 130,133 including a first pair of arms 120 (e.g. left arm and right arm in Figures 3,4) and a second pair of arms 120 (e.g. top arm and bottom arm in Figures 3,4) such that the first pair orthogonal to the second pair (as observed in Figures 3,4); piezoelectric capacitors 160,166,168 on each of respective arms of the first pair and on each of the arms of the second pair (paragraphs [0038],[0059],[0063], [0065]; Figures 17D-17E); a proof mass 118 coupled to the flexible plate 130,133 and offset from the first and second pair of arms 120 (paragraph [0061]; Figure 16A).  (See, paragraphs [0033] to [0070]).
With regards to claim 2, Huffman further discloses each arm of the first and second pair of arms 120 is trapezoidal from an outside edge 121 of the arm towards a center of the arm (e.g. stopping at the middle of the arm 120).  (See, paragraph [0042]; as observed in Figure 4).
With regards to claim 3, Huffman further discloses the arms of the first pair of arms 120 have opposing ends 121,122 and are tapered between the opposing ends.  (See, paragraph [0042]; as observed in Figure 4).
With regards to claim 4, Huffman further discloses the proof mass 118 comprises silicon.  (See, paragraphs [0061]; Figure 16A).
With regards to clam 5, Huffman further discloses the arms of the first pair 120 (e.g. left arm and right arm in Figures 3,4) are parallel to each other and the arms of the second pair 120 (e.g. top arm and bottom arm in Figures 3,4) are parallel to each other.  (See, as observed in Figures 3,4).

With regards to claim 10, Huffman discloses a piezoelectric accelerometer comprising, as illustrated in Figures 1A-18B, an acceleration change sensor 100 comprising a flexible 130,133 member including first and second extensions 120 extending from a central portion; piezoelectric capacitors 160,166,168 on each of the first and second extensions of the plurality of extensions (paragraphs [0038],[0059],[0063], [0065]; Figures 17D-17E); a proof mass 118 coupled to the flexible member and offset from each of the first and second extensions (paragraph [0061]; Figure 16A).  (See, paragraphs [0033] to [0070]).
With regards to claim 12, Huffman further discloses the flexible member 130,133 comprises four extensions 120 (e.g. left arm, right arm, top arm, bottom arm in Figures 3,4).  (See, as observed in Figures 3,4).
With regards to claim 13, Huffman further discloses the four extensions comprise the first and second extensions 120 (e.g. left arm and right arm in Figures 3,4) as well as third and fourth extensions 120 (e.g. top arm and bottom arm in Figures 3,4); the first and second extensions (e.g. left arm and right arm) are parallel to each other (as observed in Figures 3,4); the third and fourth extensions (e.g. top arm and bottom arm in Figures 3,4) are parallel to each other (as observed in Figures 3,4).
With regards to claim 14, Huffman further discloses the first and second extensions 120 (e.g. left arm and right arm) are orthogonal to the third and fourth extensions 120 (e.g. top arm and bottom arm).  (See, as observed in Figures 3,4)
With regards to claim 15, Huffman further discloses each extension of the four extensions 120 is trapezoidal from an edge towards a center of the extension (e.g. stopping at the middle of the arm 120).  (See, paragraph [0042]; as observed in Figure 4).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0266686 (Huffman) in view of U.S. Patent Application Publication 2006/0196270 (Ino).
With regards to claim 6, Huffman further discloses the proof mass 118 resides at least partially within a cavity 115 of the IC (e.g. mounting member; paragraph [0061]; Figure 16A).
The only difference between the prior art and the claimed invention is a cap on a side of the flexible plate opposite the proof mass.
Ino discloses an acceleration sensor comprising, as illustrated in Figures 1A-5B, an integrated circuit 30; a flexible plate (not labeled but the top section layer of the plummet portion 12 is considered as this flexible plate in Figure 4B) including a first pair of arms 13 and a second pair of arms 13; piezoelectric elements 16 on each arm of the first and second pair of arms; a proof mass 12 coupled to the flexible plate 40; a cap 75 on a side of the flexible plate opposite the proof mass (paragraph [0058],[0059]; Figure 4B).  (See, paragraphs [0026] to [0084]).

With regards to claim 17, the claim is commensurate in scope with claims 1,6 where Huffman discloses flexible plate 130,133 including a first pair of arms 120 (e.g. left arm and right arm in Figures 3,4) and a second pair of arms 120 (e.g. top arm and bottom arm in Figures 3,4) such that the first pair orthogonal to the second pair (as observed in Figures 3,4); piezoelectric capacitors 160,166,168 on each of the arms of the first pair and on each of the arms of the second pair (paragraphs [0038],[0059],[0063], [0065]; Figures 17D-17E); a proof mass coupled to the flexible plate and offset from the first and second pair of arms, the proof mass 118 at least partially residing within a cavity 115; the piezoelectric capacitors 160,166,168 are configured to be subject to strain upon movement of the proof mass within the cavity (paragraphs [0059],[0062],[0064],[0065]) while Ino disclose a cap 75 on a side of the flexible plate opposite the proof mass (paragraph [0058],[0059]; Figure 4B).
With regards to claim 18, Huffman further discloses the arms of the first pair of arms 120 have opposing ends 121,122 and are tapered between the opposing ends.  (See, paragraph [0042]; as observed in Figure 4).
With regards to claim 19, Huffman further discloses reference piezoelectric capacitors 162 such that the reference capacitors are arranged so as not to be subject to the strain upon movement of the proof mass.  (See, paragraphs [0059],[0062],[0064],[0065]; Figures 18A-18B).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0266686 (Huffman) in view of U.S. Patent Application Publication 2014/0230551 (Kunimi et al.).
With regards to claim 8, Huffman does not disclose pre-amplifiers coupled to the piezoelectric capacitors such that the pre-amplifiers configured to provide a three-axis measurement of changes in acceleration.
Kunimi et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-11, an acceleration sensor circuit 50 comprising acceleration sensors 51X,51Y,51Z for detecting acceleration in the x-axis, y-axis, z-axis, respectively; pre-amplifiers 56,57,58A,58B,58C coupled to the piezoelectric capacitors Pm1,Pm2,C1,C2 such that the pre-amplifiers configured to provide a three-axis measurement of changes in acceleration (paragraphs [0043],[0044], [0061]).  (See, paragraphs [0028] to [0075]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing pre-amplifiers coupled to the piezoelectric capacitors such that the pre-amplifiers configured to provide a three-axis measurement of changes in acceleration as suggested by Kunimi et al. to the system of Huffman to having the ability to not only detect acceleration in one axis or two-axis but in three-axis without departing from the scope of the invention.  (See, paragraph [0043] of Kunimi et al.).

Claims 9, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0266686 (Huffman) in view of U.S. Patent 6,816,301 (Schiller).
With regards to claim 9, Huffman does not explicitly disclose the flexible plate comprises silicon dioxide.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the flexible plate comprises silicon dioxide as suggested by Schiller to the system of Huffman to provide sufficient mechanical strength to support the transducer structures to be deposited onto it and the ability to flex during the sensing processes.  (See, column 5, lines 53-60 of Schiller).
With regards to claim 11, the claim is commensurate in scope with claims 4,9 where Schiller discloses the flexible member comprises at least one of silicon dioxide or silicon nitride (column 5, lines 57-60) while Huffman discloses the proof mass comprises silicon (paragraphs [0061]; Figure 16A).
With regards to claim 20, the claim is commensurate in scope with claims 4,9 where Schiller discloses the flexible plate comprises silicon dioxide (column 5, lines 57-60) while Huffman discloses the proof mass comprises silicon (paragraphs [0061]; Figure 16A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited are related to sensor devices measuring movement by piezoelectric capacitors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861